           Case 1:17-cv-01580-LGS Document 228 Filed 11/21/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

                                                             )
                                                             )
         IN RE CHICAGO BRIDGE & IRON                         )   CASE NO. 1:17-CV-1580
      COMPANY N.V. SECURITIES LITIGATION                     )
                                                             )
                                                             )

                      STIPULATION AND XXXXXXXXXXXX
                                      [PROPOSED] ORDER
                  GOVERNING SCHEDULING OF EXPERT DISCOVERY

         Lead Plaintiff ALSAR Ltd. Partnership and additional Plaintiffs Iron Workers Local 40,

361, & 417 – Union Security Funds and Iron Workers Local 580 – Joint Funds (collectively,

“Plaintiffs”) and defendants Chicago Bridge & Iron Company N.V., Philip K. Asherman, Ronald

A. Ballschmiede and Westley S. Stockton (collectively, “Defendants”) (together, the “Parties”),

by and through their undersigned counsel, hereby jointly stipulate to the following schedule to

govern expert discovery in this action, subject to the Court’s approval:

I.       Schedule for Identification of Experts and Exchange of Expert Reports

        Date:                                             Event:
 November 29, 2019        Deadline for Completion of Fact Discovery
             2020         Deadline to Serve Opening Expert Reports on any Issue for Which a
 January 31, XXXX
             2019         Party Bears the Burden of Proof
 March 31, 2020           Deadline to Serve Rebuttal Expert Reports
 June 1, 2020             Deadline to Serve Responses to Rebuttal Expert Reports

II.      Schedule for Expert Depositions and Completion of Expert Discovery

                  Date:                                      Event:
      June 30, 2020                   Deadline for Completion of Expert Discovery

*Parties will make each of their respective experts available for deposition on a mutually agreeable
date within 30 days after service of the expert’s report.

*Plaintiffs contend that only one deposition per expert should be permitted, while Defendants
contend that one deposition per expert report should be permitted. The Court will refer the issue
to the previously appointed special master for resolution.
      Case 1:17-cv-01580-LGS Document 228 Filed 11/21/19 Page 2 of 2




STIPULATED AND AGREED BY:



KAHN SWICK & FOTI, LLC                              BAKER BOTTS L.L.P.




           Miller      -69e6)                       David
250 Park Avenue, Suite 2040                         One Shell Plaza
New York, NY 10177                                  910 Louisiana Street
Telephone : (212) 696-37 30                         Houston, TX77022
Facsimile: (504) 455- I 498                         Telephone : (7 13) 229 -19 46
                                                    Facsimile: (7 13) 229 -7946
Counselfor Lead PlaintiffALSAR Ltd. Ltd.
and Lead Counselfor the Class                       Counselfor Defendants Chicago Bridge and
                                                    Iron, Philip K. Asherman, and Westley S.
                                                    Stockton

POMERANTZLLP                                        GREENBERG TRAURIG, LLP



                                                                                           r*6siul. bn
                                                          R. Leahy                  ^)              t
   South La Salle St., Suite 3505                        Louisiana                  1700
            IL 60603                                          TX77002
Telephone: (312) 377    -ll8l                       Telephone: (7 13) 37 4-3500
Facsimile: (312) 377 -1184                          Facsimile: (7 13) 7 54-3305

C ounsel for Additional Plaintffi Iron              Counselfor Defendant Ronald A.
Worlrers Local40, 361 & 417 * Union                 Ballschmiede
Security Funds and lron ll'orkers Local   580   -
Joint Funds




SO ORDERED



           Nov. 21, 2019
Dated
                                                    Hon. Lorna G. Schofield
                                                    United States District Court Judge
